Interim Decision #2828

MATTER OF JOHN
In Section 223 Reentry Permit Proceedings
A-17777192
Decided by Regional Commissioner June 10, 1980
Applicant who had been admitted to the United States as a lawful permanent resident
and who subsequently was absent for extended periods while performing missionary
work in India for a recognized United States religious denomination, did not interrupt
his lawful residence status and is eligible for reentry permit under section 223 of the
Immigration and Nationality Act, U.S.C. 1203.
ON BEHALF OF PETHIONER:

Robert Gilbert
Baptist Mid-Missions
4205 Chester Avenue
Cleveland, Ohio 44108

This matter is before me on appeal from the District Director's July
30, 1979, denial of the application for issuance of a permit to reenter
the United States. The appeal will be sustained.
The District Director found that because his extended absences as a
missionary to India could not be viewed as temporary, the applicant
could not qualify as a returning resident. In reaching his determination, the District Director sought to match the applicant's situation
with the statutory definition of residence at section 101(a)(33) of the
Immigration and Nationality Act, 8 U.S.C. 1101(a)(33), as amended,
holding that the applicant's "actual dwelling place in fact, without
regard to intent" was India, not the United States and that the
applicant could not, therefore, be considered a lawful permanent resident of the United States.
I find a critical flaw in the District Director's reasoning. First,
although the District Director compared the applicant's circumstances
with the statutory definition of residence, he omitted another very
important term defined by the Act at 101(a)(20): the term "lawfully
admitted for permanent residence," which "means the status of having

been lawfully accorded the privilege of residing permanently in the
United States as an immigrant in accordance with the immigration
law, such status not having changed."
RQA

Interim Decision #2828
The applicant most certainly meets the first condition imposed by
the above definition—he has been lawfully admitted for permanent
residence. Has his status changed? To answer this query we must look
to other sections of the Act. Section 81'7 of the Act, which relates

specifically to the question of retention of residence for the purposes of
naturalization, provides for a finding that a lawful resident missionary
whose absence from the United States has been solely for the purposes
of performing ministerial functions of a religious denomination "shall
be considered as being physically present in the United States for the
purpose of naturalization within the meaning of section 316(a), not
withstanding any such absence from the United States ...." While the
matter at hand treats the question of retention of lawful permanent
resident status rather than naturalization residence requirements, I
believe the point has been made. It would be utterly inconsistent to
hold on the one hand that the applicant's presence in India as a
missionary for a recognized United States religious denomination is
meaningfully interruptive of his lawfully permanent status, while on
the other hand positing that absences for this reason are not only not
interruptive of lawful residence status, but are actually considered as
physical presence in the United States for naturalization purposes.
For the sake then of assuring consistency between Titles II and III of

the Immigration and Naturalization Act, I conclude that the applicant's status has not changed, that he continues to be an alien lawfully
admitted for permanent residence, and that he is, therefore, eligible
for issuance of the reentry permit he seeks.
ORDER; The appeal is sustained.

